Title: General Orders, 19 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]friday Novr 19th 1779.
          Parole North-Carolina.  C. Signs Newburn Nantz.
        
        The baggage of the Pennsylvania division to be embarked tomorrow morning as early as possible, on account of the tide and sent to New-Windsor, from thence it is to proceed to Morristown by the route pointed out by the Qr Mr General.
        The troops of the Pennsylvania division to march tomorrow morning as soon as their baggage is embarked.
        Major General St Clair will be furnished with a route.
        Upon the arrival of the troops destined to quarter in Jersey, at the ground upon which they are to hut, the space alloted for each brigade will be pointed out by the Quarter Master General who will furnish a plan of the intended dimensions of the soldiers huts; in the construction of which it is expected, that a minute attention will be paid to the plan—As conveniency, health, and every good consequence will result from a perfect uniformity in the camp, the Commander in Chief takes this previous opportunity of assuring, that any hut not exactly conformable to the plan, or the least out of line, shall be pulled down and built again agreeable to the model and in its’ proper place: The commanding officers of brigades will pay a strict attention to this order.
        
          After Orders.
          At a Brigade General Court Martial whereof Lieutt Coll Harney was President, held at Constitution Island the 18th instant—Wiley Borough and Peter Burges of the 1st North Carolina regiment were tried for “Assaulting the house of Mr Uriah McKeel, firing several shots through it wounding Thomas Brown and

robbing him, likewise plundering the house of several articles of wearing apparel, fowls, butter, cheese &c.”—also Reason Rickets and William Mullen for “Being accessary to the same robbery and for perjury.”
          The Court are of opinion that they are guilty of the charges exhibited against them and sentence Wiley Borough to receive one hundred lashes only, on account of his candid confession; They do also sentence Peter Burges, William Mullen, and Reason Rickets (two thirds of the Court agreeing thereto) to suffer death.
          His Excellency the Commander in Chief confirms the sentences, but on the recommendation of the Court is pleas’d to pardon Burges and Mullen and orders Rickets to be executed tomorrow at such place as Col. Clark shall direct & Borough to receive his stripes at the same time & place.
        
      